Citation Nr: 0638260	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to extension of the ending (delimiting) date of a 
dependent's educational assistance under Chapter 35 of Title 
38 of the United States Code (hereinafter also referred to as 
Chapter 35). 


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1982 to August 
1983; he passed away in October 1993 and service connection 
for the cause of the veteran's death was subsequently 
established in January 1994.  Service connection for the 
cause of the veteran's death provided basic eligibility for 
Dependents' Educational Assistance under Chapter 35 for the 
appellant, who is the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO denied entitlement to an 
extension of the delimiting date for of a dependent's 
educational assistance under Chapter 35.  


FINDINGS OF FACT

1.  The RO's rating decision of January 1994 awarded the 
appellant service connection for the cause of the veteran's 
death, effective from November 1, 1993; thus establishing 
entitlement to Dependents' Educational Assistance as of 
November 1, 1993.  

2.  The RO notified the appellant of the award, which 
established her dependents' eligibility for DEA benefits, by 
letter dated in March 1994.  

3.  The delimiting date for the appellant's Chapter 35 DEA 
benefits was October 31, 2003.

4.  The dependant daughter of the appellant became seriously 
and permanently ill in February 1999.  

5.  The RO received the appellant's request for an extension 
claim for DEA benefits in June 2003.

6.  The appellant was not prevented from initiating or 
completing a chosen program of education within the 
applicable period of eligibility for DEA benefits because of 
her own physical or mental disability that did not result 
from her own willful misconduct.


CONCLUSION OF LAW

There is no legal entitlement to an extension of the 
delimiting date beyond October 2003, for educational benefits 
pursuant to the Survivors' and Dependents' Educational 
Assistance Program under the provisions of Chapter 35, Title 
38, United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3046, 21.3047 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that an extension of the delimiting 
date for Chapter 35 educational assistance is warranted 
because the appellant was unable to pursue a course of 
education because she had to care for her seriously ill 
dependent child beginning in February 1999.  

The facts of this case are not in dispute.  The question for 
the Board's determination is whether the appellant is 
entitled to an extension of her delimiting date for Chapter 
35 benefits because of seriously physical illness suffered by 
her dependent daughter.  Because the law and not the evidence 
is dispositive in the instant case, additional factual 
development would have no bearing on the ultimate outcome.  
The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  Accordingly, the Veterans Claims Assistance Act of 
2000 (VCAA) can have no effect on this appeal.  See Dela 
Cruz, supra; see also Mason v. Principi, 16 Vet. App. 129, 
132 (2002) [VCAA not applicable "because the law as mandated 
by statute and not the evidence is dispositive of the 
claim"].

Generally, an eligible person has 10 years during which to 
use his or her DEA benefits.  In this case, the beginning 
date of the 10-year period of eligibility for the appellant 
was established as November 1, 1993.  As such, her delimiting 
(ending) date for the use of these benefits was set as 
October 31, 2003.  38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. 
§ 21.3046 (2006).

The appellant's period of eligibility for receipt of DEA 
benefits may be extended only as provided at 38 C.F.R. § 
21.3046(d) (2006) or at 38 C.F.R. § 21.3047 (2006).  Here, 
the appellant identifies physical disability of her dependent 
child as the reason for her need of an extension of her 
delimiting date.  Under 38 C.F.R. § 21.3047, an eligible 
spouse shall be granted an extension of the applicable period 
of eligibility as otherwise determined by 38 C.F.R. § 
21.3046, provided that the spouse: (1) applies for the 
extension within the appropriate time limit; (2) was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable period of 
eligibility because of a physical or mental disability that 
did not result from the willful misconduct of the eligible 
spouse or surviving spouse; (3) provides VA with any 
requested evidence tending to show that the requirements of 
requirement (2) have been met; and (4) is otherwise eligible 
for payment of educational assistance for the training 
pursuant to the provisions of Chapter 35, Title 38, United 
States Code.  38 C.F.R. § 21.3047.  In any determination of 
whether an eligible spouse was prevented from initiating or 
completing a program of education because of a physical or 
mental disability, there must be medical evidence that 
clearly establishes that such a program of education was 
medically infeasible because of the identified disability.  
See 38 C.F.R. § 21.3047(a)(2)(i) (2005).  As well, 
application for an extension must be made within one year 
after the last date of the delimiting period, the termination 
of the period of physical or mental disability, or on October 
1, 1980, whichever date is latest.  38 U.S.C.A. § 3512(b)(2) 
(West 2002).

For the reasons explained below, the Board holds that an 
extension of the delimiting date is not warranted in this 
case.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 
21.3021, 21.3046, 21.3047 (2006).

The basic facts are not in dispute.  The veteran died in 
October 1993.  The veteran's surviving spouse filed her DIC 
claim in November 1993, and entitlement to DIC and Chapter 35 
benefits was granted pursuant to a January 1994 rating 
decision which determined that service connection for the 
cause of the veteran's death was warranted.  A notice letter, 
sent to the appellant in March 1994, contained an attachment 
regarding an explanation of DEA benefits and factors that 
limited entitlement.  

The appellant does not assert that she was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable period of eligibility because 
of a physical or mental disability; rather, she maintains 
that she was prevented from initiating a chosen program of 
education because of a physical disability of her dependent 
child, which forced her to remain at home to care for her 
child.  In her claim, the surviving spouse requested an 
extension of the delimiting date for Chapter 35 benefits 
because her daughter became seriously ill in February 1999 
and has suffered serious residuals as a result of acute 
disseminated encephalomyelitis (ADE), which has left her 
severely handicapped.  

In an October 2004 administrative decision, the RO indicated 
that the daughter's disability did not meet the requirements 
for an extension of the delimiting date, based on a finding 
that the appellant was not physical or mentally unable to 
pursue a course of education during the 10-year period 
following the veteran's death.  

In this case, the law is clear.  It does not provide an 
extension of the delimiting date for Chapter 35 benefits 
because of physical or mental illness of an appellant's 
dependent child.  Because the appellant has not shown that 
she was prevented from initiating or completing a chosen 
program of education within the otherwise applicable period 
of eligibility because of a physical or mental disability, 
her claim must be denied as a matter of law.  In a case such 
as this one, where the law and not the evidence is 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is certainly aware of the devastating events that 
this appellant has suffered, particularly the untimely death 
of her husband and the serious physical and mental deficits 
of her child; however, the Board is unable to grant benefits 
based solely on an equitable argument.  The appellant has 
essentially raised an argument couched in equity.  While 
sympathetic to the appellant, the Board is nonetheless bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board has 
decided this case based on its application of this law to the 
pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting 
that the Court must interpret the law as it exists, and 
cannot extend benefits out of sympathy for a particular 
claimant].




ORDER

An extension of the delimiting date beyond October 31, 2003, 
for DEA benefits under the provisions of Chapter 35, Title 
38, United States Code, is denied.



____________________________________________
CHERYL. L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


